Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 12-14, 17-27) in the reply filed on 10/5/2022 is acknowledged.  The traversal is on the ground(s) that the Examiner has not provided any indication that the content of the claims interpreted in light of the description was considered in making the assertion of a lack of unity and, therefore, has not met the burden necessary to support the assertion. This is not found persuasive because the Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art". Furthermore, the standard for determining whether or not claims are restrictable in a national stage entry of PCT application is unity or lack thereof and not whether or not the claims are sufficiently related. Therefore, the groups of claims are still seen to be restrictable for reason of record. Lack of unity is proved in the restriction requirement mailed 8/5/2022.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2021 has been considered by the examiner. Initialed copies accompany this action.
Drawings
The Drawings filed 6/17/2021 are approved by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 21 recites the broad recitation “wherein the carbon is in the form of graphite, carbon black, carbon fibers, carbon nanowires, carbon nanotubes, carbon nanospheres”, and the claim also recites “preferably carbon black”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 25 recites the limitation "conductive compound" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (Sci. China- Phys. Mech. Astron. February (2017) Vol. 60 No. 2).
Lin discloses superconducting crystals of LiOHFeS that meet the claimed formula (I). The recitation of " a negative electrode active material for a lithium-ion battery" has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15. In addition, the law held that in order to constitute anticipatory prior art, a reference must identically disclose the claimed compound, but no utility need be disclosed by the reference. In re Schoenwald, 964 F.2d 1122, 1124, 22 USPQ2d 1671, 1673 (Fed. Cir. 1992) (The application claimed compounds used in ophthalmic compositions to treat dry eye syndrome. The examiner found a printed publication which disclosed the claimed compound but did not disclose a use for the compound. The court found that the claim was anticipated since the compound and a process of making it was taught by the reference. The court explained that "no utility need be disclosed for a reference to be anticipatory of a claim to an old compound." It is enough that the claimed compound is taught by the reference.). See also Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006) ("[P]roof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation.").
Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDonnell et al. (Materials Chemistry and Physics 217 (2018) 451–456).
McDonnell discloses superconducting crystals of Li0.83Fe0.17OHFeS (Fig. 1) that meet the claimed formula (I). The recitation of " a negative electrode active material for a lithium-ion battery" has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15. In addition, the law held that in order to constitute anticipatory prior art, a reference must identically disclose the claimed compound, but no utility need be disclosed by the reference. In re Schoenwald, 964 F.2d 1122, 1124, 22 USPQ2d 1671, 1673 (Fed. Cir. 1992) (The application claimed compounds used in ophthalmic compositions to treat dry eye syndrome. The examiner found a printed publication which disclosed the claimed compound but did not disclose a use for the compound. The court found that the claim was anticipated since the compound and a process of making it was taught by the reference. The court explained that "no utility need be disclosed for a reference to be anticipatory of a claim to an old compound." It is enough that the claimed compound is taught by the reference.). See also Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006) ("[P]roof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation.").
Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (Chem. Sci., 2017, 8, 3781–3788).
Zhou discloses superconducting crystals of (Li0.85Fe0.15OH)FeS (Table 1) that meet the claimed formula (I). The recitation of " a negative electrode active material for a lithium-ion battery" has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15. In addition, the law held that in order to constitute anticipatory prior art, a reference must identically disclose the claimed compound, but no utility need be disclosed by the reference. In re Schoenwald, 964 F.2d 1122, 1124, 22 USPQ2d 1671, 1673 (Fed. Cir. 1992) (The application claimed compounds used in ophthalmic compositions to treat dry eye syndrome. The examiner found a printed publication which disclosed the claimed compound but did not disclose a use for the compound. The court found that the claim was anticipated since the compound and a process of making it was taught by the reference. The court explained that "no utility need be disclosed for a reference to be anticipatory of a claim to an old compound." It is enough that the claimed compound is taught by the reference.). See also Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006) ("[P]roof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation.").
Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell et al. (Materials Chemistry and Physics 217 (2018) 451–456).
McDonnell discloses McDonnell discloses superconducting crystals of Li1-xFexOHFeS (Fig. 1) that meet the claimed formula (I). McDonnell also discloses that samples grown at different temperatures and realized that the Fe/S ratio increases from 1.31 (8) to 1.52 (6) and 1.72 (8) in samples grown at 180 °C (S-180), 150 °C (S-150), and 110 °C (S-110) respectively. This shows qualitatively that the iron content (x) in [Li1−xFexOH]FeS increases with decreasing growth temperature so there will be more iron atoms substituting for lithium in the intercalant [Li1−xFexOH] (page 453, left column).  Therefore, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to modify the formula by adjusting the growth temperature to arrive at the claimed x=0.05 with a reasonable expectation of success for providing superconducting crystals of Li1-xFexOHFeS.
Claims 17-27 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (J Mater Sci (2017) 52:2345–2355) in view of McDonnell et al. (Materials Chemistry and Physics 217 (2018) 451–456).
	Regarding claim 17, Guo discloses an anode electrode for lithium-ion batteries, the anode comprises active material ferrous (iron) sulfide FeS particles (FeS or FeS/PC composite, abstract and page 2346, Experimental).  McDonnell discloses superconducting crystals of Li0.83Fe0.17OHFeS (Fig. 1) that meet the claimed formula (I) and are superconducting.  Therefore, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to use the single crystals of Li0.83Fe0.17OHFeS as the FeS of Guo due to the single crystals of Li0.83Fe0.17OHFeS’s high electronic conductivity, and would have been motivated to do so with reasonable expectation that this would result in providing the anode material having enhanced structure stability and electrochemical performance.
Regarding claims 18-22, 25 and 26, Guo discloses the anode electrode further comprising at least one conductive compound (carbon black), wherein the content of conductive compound varies from 3-30% by weight in relation to the total weight of the negative electrode (page 2346, Experimental).
Regarding claims 23-24, Guo discloses the anode electrode further comprising at least one conductive compound (carbon black), wherein the content of active material varies from 50-97% by weight in relation to the total weight of the negative electrode (page 2346, Experimental).
Regarding claim 27 Guo discloses a lithium-ion battery comprising the anode electrode as defined in claim 17.
Claims 17-27 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (J Mater Sci (2017) 52:2345–2355) in view of Lin et al. (Sci. China- Phys. Mech. Astron. February (2017) Vol. 60 No. 2).
Regarding claim 17, Guo discloses an anode electrode for lithium-ion batteries, the anode comprises active material ferrous (iron) sulfide FeS particles (FeS or FeS/PC composite, abstract and page 2346, Experimental).  Lin discloses single crystals of LiOHFeS that meet the claimed formula (I) and are superconducting.  Therefore, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to use the single crystals of LiOHFeS as the FeS of Guo due to the single crystals of LiOHFeS’s high electronic conductivity, and would have been motivated to do so with reasonable expectation that this would result in providing the anode material having enhanced structure stability and electrochemical performance.
Regarding claims 18-22, 25 and 26, Guo discloses the anode electrode further comprising at least one conductive compound (carbon black), wherein the content of conductive compound varies from 3-30% by weight in relation to the total weight of the negative electrode (page 2346, Experimental).
Regarding claims 23-24, Guo discloses the anode electrode further comprising at least one conductive compound (carbon black), wherein the content of active material varies from 50-97% by weight in relation to the total weight of the negative electrode (page 2346, Experimental).
Regarding claim 27 Guo discloses a lithium-ion battery comprising the anode electrode as defined in claim 17.
Claims 17-27 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (J Mater Sci (2017) 52:2345–2355) in view of Zhou et al. (Chem. Sci., 2017, 8, 3781–3788).
	Regarding claim 17, Guo discloses an anode electrode for lithium-ion batteries, the anode comprises active material ferrous (iron) sulfide FeS particles (FeS or FeS/PC composite, abstract and page 2346, Experimental).  Zhou discloses crystals of crystals of (Li0.85Fe0.15OH)FeS (Table 1) that meet the claimed formula (I) and are superconducting.  Therefore, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to use the single crystals of (Li0.85Fe0.15OH)FeS as the FeS of Guo due to the single crystals of (Li0.85Fe0.15OH)FeS’s high electronic conductivity, and would have been motivated to do so with reasonable expectation that this would result in providing the anode material having enhanced structure stability and electrochemical performance.
Regarding claims 18-22, 25 and 26, Guo discloses the anode electrode further comprising at least one conductive compound (carbon black), wherein the content of conductive compound varies from 3-30% by weight in relation to the total weight of the negative electrode (page 2346, Experimental).
Regarding claims 23-24, Guo discloses the anode electrode further comprising at least one conductive compound (carbon black), wherein the content of active material varies from 50-97% by weight in relation to the total weight of the negative electrode (page 2346, Experimental).
Regarding claim 27 Guo discloses a lithium-ion battery comprising the anode electrode as defined in claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
10/20/2022